DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on June 13th, 2021 has been entered.
The amendment of claims 1, 2, 4, 6, 7, 8, 9, 11, 13, 14, 15, 16, 18, and 20 and cancellation of claims 3, 5, 10, 12, 17, and 19 have been acknowledged.
In view of the amendment, the 35 U.S.C. 102(a)(1) and 103 rejections have been withdrawn.

Examiner’s Comment
The examiner attempted contacting Applicant’s Representative at 914-945-4043 on July 1st, 2021 to resolve the remaining 112(b) issues. However, the examiner was not able to reach the representative. The examiner has included suggested claim amendment on pages 5-6.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4, 6-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation “the imaging modality” in lines 5, 5, and 6, respectively. There is no antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “an imaging modality.”
Claims 1, 8, and 15 further recite the limitation “the elastogram” in lines 10, 10, and 11, respectively. The limitation renders the claim indefinite because the generating step is for the images without generating an associated elastogram, but by using exemplary images with elastograms. Therefore, the limitation “the elastogram” is indefinite because it is unclear whether this elastogram corresponds to the associated elastograms, elastograms of the exemplary images or the generated elastogram. For the purpose of further examination, the limitation has been interpreted as “the generated elastogram.”
Claims 1, 8, and 15 further recite the limitation “the positions” and “the top and bottom masses” in lines 13, 12-13, and 13-14, respectively. There is no antecedent basis for these limitations in the claims. For the purpose of further examination, the limitations have been interpreted as “positions” and “top and bottom masses.” 
Claims 1, 8, and 15 further recite the limitation “an imaging modality” in lines 15-16, 15, and 16-17, respectively. The limitation renders the claim indefinite because it is unclear whether this imaging modality corresponds to the earlier recited imaging modality or a new/different imaging modality (see lines 5, 5, and 6, respectively). For the purpose of further examination, the limitation has been interpreted as “the imaging modality.”
Claims 2, 4, 6-7, 9, 11, 13-14, 16, 18, and 20 depend from claims 1, 8, and 15, respectively, and therefore inherit all of the deficiencies of claims 1, 8, and 15 discussed above.
Claims 2, 9, and 16 further recite the limitations “a rectangular grid,” “masses,” “springs,” “a displacement,” “a constrained bottom,” and “a total potential elastic energy.” The limitations render the claim indefinite because claims 1, 8, and 15 already recite the same limitations and therefore it is unclear whether these elements correspond to the earlier recited grid, masses, and springs, etc. or new/different ones. For the purpose of further examination, 
Claims 2, 9, and 16 further recite the limitation “the elastogram” in lines 5, 5, and 5, respectively. As noted above, the independent claims recite generating an elastogram based on exemplary images with elastograms. It is unclear which elastogram is being referred to. For the purpose of further examination, “the elastogram” recited in claims 2, 9, and 16 have been interpreted as “the associated elastogram” (to distinguish from “the generated elastogram” which is generated based on exemplary images).
Claims 2, 9, and 16 further recite “positions,” “top and bottom masses,” and “compressional pressure” in lines 8-9, 8-9, and 8-9, respectively. The limitations render the claims indefinite because it is unclear whether these correspond to the ones recited earlier in claims 1, 8, and 15 or new/different ones (due to the incorporation of claims 3, 10, and 17 with the independent claims). For the purpose of further examination, the limitations have been interpreted as “the positions,” “the top and bottom masses,” and “the compressional pressure.” 

Allowable Subject Matter
Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Applicant has incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on March 22nd, 2021 (pages 9-11).

However, the prior art, alone or in combination, does not appear to teach or suggest when the imaging modality generates the image of the tissue without an associated elastogram, the system creates an elastogram using exemplary images with elastograms. 

Suggested Claim Language
The examiner has included example claim amendment to overcome the 35 U.S.C. 112(b) rejections. The examples are shown for only claims 1 and 2. Similar changes are recommended for the system and CRM claims (8-9 & 15-16).

Claim 1. A method implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the method comprising: 
generating, at the computer system, a transform for an image of tissue based on deformation of the tissue under compression, wherein when an imaging modality generates the image of the tissue without  an associated elastogram the transform is generated by: 
generating an elastogram based on reference images with exemplary elastograms; 
modeling the tissue as a rectangular grid of masses connected by springs based on the generated elastogram; and 
generating a displacement over the rectangular grid with a constrained bottom, wherein the displacement minimizes a total potential elastic energy with respect to [[the]] positions of all the masses, except [[the]] top and bottom masses, which induce compressional pressure; 
the imaging modality; and 
generating, at the computer system, an output image by transforming the image of the tissue using the transform.

Claim 2. The method of claim 1, wherein when the imaging modality generates the image of the tissue with  the[*] associated elastogram, the transform is generated by: 
modeling the tissue as  the rectangular grid of the masses connected by the springs based on the associated elastogram; and 
generating  the displacement over the rectangular grid with  the constrained bottom, wherein the displacement minimizes  the total potential elastic energy with respect to the positions of all the masses, except the top and bottom masses, which induce the compressional pressure.

 [*]: If the associated elastogram in claim 2 corresponds to any elastograms in general or one that is different from claim 1, the use of the word “an” is acceptable. However, the examiner suggests using a different language to avoid confusion between the image with or without elastograms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667